           Case 1:19-cv-03651-TJS Document 20 Filed 02/12/21 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND
           CHAMBERS OF                                              6500 Cherrywood Lane
        TIMOTHY J. SULLIVAN                                        Greenbelt, Maryland 20770
  UNITED STATES MAGISTRATE JUDGE                                   Telephone: (301) 344-3593

                                        February 12, 2021

LETTER TO COUNSEL:

       RE:      Shanika C. v. Andrew M. Saul, Commissioner of Social Security
                Civil No. TJS-19-3651

Dear Counsel:
       On December 27, 2019, Plaintiff Shanika C. petitioned this Court to review the Social
Security Administration’s final decision to deny her claim for disability insurance benefits (“DIB”)
and supplemental security income (“SSI”). ECF No. 1. The parties have filed cross-motions for
summary judgment. ECF Nos. 17 & 18. These motions have been referred to the undersigned with
the parties’ consent pursuant to 28 U.S.C. § 636 and Local Rule 301.1 Having considered the
submissions of the parties, I find that no hearing is necessary. See Loc. R. 105.6. This Court must
uphold the decision of the agency if it is supported by substantial evidence and if the agency
employed the proper legal standards. 42 U.S.C. §§ 405(g), 1383(c)(3); Mascio v. Colvin, 780 F.3d
632, 634 (4th Cir. 2015). Following its review, this Court may affirm, modify, or reverse the
Commissioner, with or without a remand. See 42 U.S.C. § 405(g); Melkonyan v. Sullivan, 501 U.S.
89 (1991). Under that standard, I will deny both motions and remand the case for further
proceedings. This letter explains my rationale.

        Shanika C. protectively filed her applications for DIB and SSI on March 16, 2017. Tr. 13.
She alleged a disability onset date of March 1, 2014. Id. Her applications were denied initially and
upon reconsideration. Id. She requested a hearing and thereafter appeared before an Administrative
Law Judge (“ALJ”) for a hearing on October 1, 2018. Id. In a written decision dated November
20, 2018, the ALJ found that Shanika C. was not disabled under the Social Security Act. Tr. 13-
23. Shanika C. now seeks review of the ALJ’s decision.
        The ALJ evaluated Shanika C.’s claim for benefits using the five-step sequential evaluation
process set forth in 20 C.F.R. §§ 404.1520, 416.920. At step one, the ALJ found that Shanika C.
has not engaged in substantial gainful activity since March 1, 2014, the alleged onset date. Tr. 16.
At step two, the ALJ found that Shanika C. suffered from the following severe impairments:
anxiety and obsessive-compulsive disorders and trauma and stressor-related disorders. Id. At step
three, the ALJ found Shanika C.’s impairments, separately and in combination, failed to meet or
equal in severity any listed impairment as set forth in 20 C.F.R., Chapter III, Pt. 404, Subpart P,
App. 1 (“Listings”). Tr. 16-18. The ALJ determined that Shanika C. retained the residual functional
capacity (“RFC”) to:


       1
         This case was originally assigned to Judge Deborah L. Boardman. On December 7, 2020,
it was reassigned to me.
            Case 1:19-cv-03651-TJS Document 20 Filed 02/12/21 Page 2 of 4




          perform a full range of work at all exertional levels but with the following
          nonexertional limitations: the claimant is able to perform simple, routine, and
          repetitive tasks but not at a production rate pace. The claimant can frequently
          interact with supervisors and coworkers, and she can occasionally interact with the
          public. The claimant is able to tolerate few changes in the routine work setting,
          defined as she can adapt to changes in a routine work environment.


Tr. 18.
       At step four, the ALJ determined that Shanika C. was unable to perform any past relevant
work. Tr. 21. At step five, relying on testimony provided by a vocational expert (“VE”), and
considering the claimant’s age, education, work experience, and RFC, the ALJ determined that
there are jobs that exist in significant numbers in the national economy that Shanika C. can
perform, including cleaner-housekeeping, marker, and warehouse checker. Accordingly, the ALJ
found that Shanika C. was not disabled under the Social Security Act. Tr. 23.

       Shanika C. raises two arguments in this appeal: (1) the ALJ erred by using an undefined
term (“production rate pace”) in the hypothetical to the VE and in the RFC determination; and (2)
the ALJ did not comply with Mascio, 780 F.3d at 632.

       After a careful review of the ALJ’s opinion and the evidence in the record, I agree with
Shanika C. that the ALJ’s reliance on a hypothetical and an RFC that limited the claimant to
performing work “not at a production rate pace” runs afoul of the Fourth Circuit’s decision in
Thomas v. Berryhill, 916 F.3d 307, 312-13 (4th Cir. 2019) (holding that an ALJ’s description of
work “requiring a production rate or demand pace” failed to give the court “enough information
to understand what those terms mean,” making it impossible for the court to consider whether the
RFC that incorporated those terms was supported by substantial evidence).

        In this case, the ALJ committed the same error as in Thomas. The ALJ’s hypothetical and
RFC determination limited Shanika C. to “simple, routine, repetitive tasks, but not at a production
rate pace.” Tr. 18. The ALJ does not define the term “production rate pace” and the Court is
uncertain what the ALJ meant by this term. This “makes it difficult, if not impossible,” for the
Court to determine whether the ALJ’s decision is supported by substantial evidence. Thomas, 916
F.3d at 312 (4th Cir. 2019); see also Steven S. v. Commissioner, No. DLB-19-1055, ECF No. 18
(D. Md. Apr. 21, 2020) (remanding for further explanation where ALJ’s RFC determination
precluded claimant from performing “production pace work” because that term was not defined
and distinguishing other cases where similar terms had been defined or sufficiently explained to
allow for review).

        The Commissioner states that Shanika C.’s argument about the definition of “production
rate pace” lacks merit because she “does not specify what particular limitation should have been
specified.” ECF No. 18-1 at 3. It is not clear how Shanika C. is supposed to know what the ALJ
meant by the term “production rate pace.” As the Fourth Circuit noted in Thomas, the meaning of
the term is not clear. The Commissioner may understand the term because he consulted the website
Investopedia.com for a definition. But there is nothing in the record to indicate that the ALJ or the

                                                  2
          Case 1:19-cv-03651-TJS Document 20 Filed 02/12/21 Page 3 of 4



VE consulted this website and understood the meaning of the term “production rate pace” as it is
defined on that website. And the Court has no reason to think that this website provides an
authoritative definition of a term that the Fourth Circuit has described as not “especially
common—certainly not common enough for us to know what [the term] mean[s] without
elaboration.” Thomas, 916 F.3d at 312. Neither is the Court persuaded by the Commissioner’s
citation of two district court cases that predate the Fourth Circuit’s decision in Thomas (one of the
cases characterizes an argument about the term “production rate pace” being vague as “bordering
on nonsensical”). The Commissioner may disagree with the Fourth Circuit’s holding in Thomas
and prefer that the Court consult a financial literacy website to evaluate the ALJ’s decision. But
the Fourth Circuit’s decision in Thomas is both well-reasoned and binding on this Court. The Court
finds that Shanika C.’s argument is persuasive. The ALJ erred by using the undefined term
“production rate pace” in the hypothetical to the VE and in the RFC determination. Because of this
error, the Court is unable to review the ALJ’s decision to determine whether it is supported by
substantial evidence.

        I am also persuaded by Shanika C.’s Mascio argument. In Mascio, the Fourth Circuit held
that “an ALJ does not account ‘for a claimant’s limitations in concentration, persistence, and pace
by restricting the [claimant] to simple, routine tasks or unskilled work.’” 780 F.3d at 638 (quoting
Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1180 (11th Cir. 2011)). This is because “the
ability to perform simple tasks differs from the ability to stay on task.” Id. Where an ALJ finds
that a claimant has limitations in concentration, persistence, and pace, the ALJ is required to
incorporate these limitations into the claimant’s RFC or explain why they do not “translate into
[such] a limitation.” Id.

        Here, the ALJ found that Shanika C. has moderate limitations with regard to concentration,
persistence, and pace. Tr. 17. The ALJ did not account for these moderate limitations in the RFC
determination. See, e.g., McDonald v. Comm’r, Soc. Sec. Admin., No. SAG-16-3041, 2017 WL
3037554, at *4 (D. Md. July 18, 2017) (holding that an RFC limiting a claimant to “simple, routine,
and repetitive tasks” did not adequately account for the claimant’s ability to sustain work
throughout an eight-hour workday where the claimant had moderate difficulties in concentration,
persistence, and pace). To the extent that the ALJ intended to account for Shanika C.’s moderate
limitations in concentration, persistence, and pace by limiting her to work not performed at a
“production rate pace,” this was insufficient. As explained above, the Court is uncertain of the
meaning of the term “production rate pace” and there is nothing in the record to indicate what the
ALJ and the VE understood the term to mean. As such, the Court is unable to review the ALJ’s
decision to determine whether it is supported by substantial evidence.

         The Commissioner relies on Shinaberry v. Saul, 952 F.3d 113, 121 (4th Cir. 2020) to
support its argument that the ALJ’s decision complies with Mascio. ECF No. 18-1 at 7. Shinaberry
is distinguishable from this case. In Shinaberry, the ALJ actually explained why the claimant’s
moderate limitations in concentration, persistence, and pace did not translate into a limitation in
the RFC beyond a restriction to “simple, routine, and repetitive tasks.” Id. at 121-22 (“Here, the
ALJ discussed in detail the psychological evaluations . . ., as well as Shinaberry’s adult function
report, and sufficiently explained why the mental limitation to simple, routine, and repetitive tasks
accounted for [the claimant’s] moderate limitations in concentration, persistence, and pace.”). The
ALJ provided no such explanation here.

                                                 3
         Case 1:19-cv-03651-TJS Document 20 Filed 02/12/21 Page 4 of 4




       Remand is required so that the ALJ may provide an explanation that complies with Thomas
and Mascio. Accordingly, both parties’ motions for summary judgment (ECF Nos. 17 & 18) are
DENIED. Pursuant to sentence four of 42 U.S.C. § 405(g). the Commissioner’s judgment is
REVERSED IN PART due to inadequate analysis. The case is REMANDED for further
proceedings in accordance with this opinion. The Clerk is directed to CLOSE this case.


                                                  Sincerely yours,

                                                         /s/
                                                  Timothy J. Sullivan
                                                  United States Magistrate Judge




                                              4
